Citation Nr: 1224916	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-32 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from June 23, 2009 to June 30, 2009.


REPRESENTATION

Appellant represented by:  Florida Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the North Florida/South Georgia Veterans Health System, in Gainesville, Florida.  

The Board notes that the Veteran requested a travel board hearing before the Board in his September 2009 substantive appeal.  A BVA hearing was scheduled for July 2011; however, the Veteran did not appear.  He has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior authorization for private inpatient medical care from June 23, 2009 to June 30, 2009 was not received.

2.  At the time of the medical treatment, the Veteran was service-connected for removal of semilunar cartilage, right knee disorder, at a noncompensable disability rating.  

3.  The objective medical evidence does not demonstrate or otherwise indicate that the Veteran's service-connected right knee is associated with or held to be aggravating the heart condition that warranted medical treatment between June 23, 2009 to June 30, 2009. 

4.  The Veteran has Medicare Part A and B insurance.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from June 23, 2009 to June 30, 2009, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159 .

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C. and  38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim." When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132 .

At any rate, the Veteran was provided with the notice required by the VCAA in a letter provided to him after he initiated his appeal in September 2009.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records.  Consequently, the duty to notify and assist has been met.

II.  Medical Reimbursement

The Veteran is seeking reimbursement for private inpatient medical care provided to him from June 23, 2009 to June 30, 2009.  

Initially, the Board notes that, in adjudicating a claim for reimbursement of medical expenses, VA must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).

VA treatment records reflect that the Veteran contacted the VA on the morning of June 23, 2009 complaining of chest pain.  He was advised by a VA nurse to have someone drive him to the nearest hospital emergency room.  The Veteran was subsequently admitted and treated at Flagler Hospital in St. Augustine, Florida between June 23, 2009 and June 30, 2009. 


The Veteran initially asserts that his medical costs incurred at Flagler should be reimbursed, because he was essentially instructed by the VA to go to the nearest emergency medical facility.  Nevertheless, although VA treatment records confirm that he was instructed to go to the nearest emergency room, the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by the regulation.  Smith v. Derwinski, 2 Vet. App. 378, 378-9 (1992), citing 38 C.F.R. § 17.50d (a) (1991), which has been recodified as 38 C.F.R. § 17.54 (see Medical; Nonsubstantive Miscellaneous Changes; 61 Fed. Reg. 21,964 (May 13, 1996)).

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application for authorization is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, there is no evidence that the Veteran made an application to VA within 72 hours after the hour of admission on June 23, 2009.  Although the Veteran indicates that he informed the Emergency Room that he was "VA and the hospital called St. Augustine VA," he has not alleged that this occurred within 72 hours of his admission.  See August 2009 Notice of Disagreement.  Significantly, VA treatment records do not confirm any communication between the VA and the private medical facility within the applicable 72 hour time frame.  Accordingly, the Board must conclude that prior authorization for the June 23, 2009 to June 30, 2009 visit was not obtained pursuant to 38 C.F.R. § 17.54, and payment is not warranted for expenses incurred in conjunction with the treatment.  As such, the Board will now consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with 

and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2011).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2011).

As there is no indication from the record, nor has the Veteran alleged, that he has a total disability or that his treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program,  he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).



In this regard, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non VA facilities. Payment or reimbursement for emergency services for nonservice- connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000- 1008 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.

The Board notes that changes were made to 38 C.F.R. §§ 17.1001, 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  The changes implemented certain provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. 110-387.  However, the changes in the regulations do not affect the adjudication of this claim.

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 'personally liable' for treatment if he/she (1) is financially liable to the provider of emergency treatment for that treatment (2) has no entitlement to care or services under a health-plan contract (3) has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) is not eligible for reimbursement for medical care or services under section 1728 of this title. See 38 U.S.C.A. § 1725(b)(3) (West 2002).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2002) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B).

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses. Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(f) (2011).  Evidence in the claims file clearly reflects that the Veteran has both Part A and Part B Medicare coverage.

The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010. See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs. An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense. See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact.  In fact, in his August 2009 notice of disagreement he stated that he had Medicare.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that Medicare did not cover and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations. 

Because the Veteran does not meet one of the criteria under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  Accordingly, for the reasons stated above, payment or reimbursement for medical treatment under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, must be denied.



ORDER

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from June 23, 2009 to June 30, 2009 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


